J-S03010-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    NICHOLAS JOHN CALDWELL                     :
                                               :
                       Appellant               :   No. 932 WDA 2021

          Appeal from the Judgment of Sentence Entered July 27, 2021
     In the Court of Common Pleas of Crawford County Criminal Division at
                        No(s): CP-20-CR-0000989-2020


BEFORE:      LAZARUS, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY LAZARUS, J.:                          FILED: April 26, 2022

        Nicholas John Caldwell appeals from the judgment of sentence, entered

in the Court of Common Pleas of Crawford County, following his convictions of

driving under the influence - controlled substances schedule I (DUI – schedule

I),1 driving under the influence - controlled substances schedule II or III (DUI

– schedule II or III),2 and driving under the influence - combination of drugs

(DUI – combination).3          Upon review, we reverse and vacate Caldwell’s

convictions.



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   75 Pa.C.S.A. § 3802(d)(1)(i).

2   Id. at § 3802(d)(1)(ii).

3   Id. at § 3802(d)(2).
J-S03010-22



       On August 23, 2020, Officers David Brooks and Bob Anderson were on

routine patrol in Titusville. At approximately 12:13 a.m., the officers were

conducting a traffic stop of an unrelated vehicle when they observed a Silver

Ford Explorer park across from them on the street. The vehicle stayed there

for approximately 30 seconds before driving away. The officers noted this

behavior as odd,4 but did not stop the vehicle.

       Approximately 30 minutes later, the officers had resumed their patrol

and noted the same Silver Ford Explorer parked in the parking lot of a closed

GetGo gas station. The Silver Ford Explorer was the only vehicle in the parking

lot as the GetGo closed at 12:00 a.m. during the COVID-19 pandemic. The

GetGo was located approximately three blocks away from the above-described

traffic stop.

       The officers pulled into the parking lot, exited their cruiser, and

approached the driver side of the vehicle. Upon their approach, the officers

noted that both the front driver’s side and rear driver’s side doors were open.

Additionally, the officers observed that the lone occupant of the vehicle, a

male, later identified as Caldwell, was hunched over on the back seat of the

car. Caldwell was positioned torso-down on the back seat of the vehicle, with

his legs and feet extending outside of the rear driver’s side door.
____________________________________________


4 Additionally, the officers believed this vehicle to be suspicious because they
had received a dispatch, at approximately 11:30 p.m., of a “complaint about
a suspicious vehicle that had pulled up next to [the caller] on Rockwood Drive.
The driver of [the Silver Ford Explorer] . . . asked if [the caller] had shot at
the driver.” N.T. Trial, 6/4/21, at 8. This testimony was admitted for the
purpose of establishing why the officers were familiar with the vehicle. Id.

                                           -2-
J-S03010-22



      The officers announced themselves several times, but Caldwell was

unresponsive and appeared unconscious. After shaking Caldwell a few times,

Officer Anderson was able to awaken him. The officers explained to Caldwell

that the GetGo was closed and that they became concerned upon seeing him

hunched over the back seat and not moving. Caldwell responded that he did

not notice the “closed” sign on the GetGo doors. Caldwell also informed the

officers that he had been driving the Silver Ford Explorer earlier in the night,

when the officers had conducted the 12:13 a.m. traffic stop.

      During this conversation, the officers observed that Caldwell was

sweating profusely, was unsteady on his feet, and had slurred speech. The

officers asked Caldwell if he had consumed any alcohol or drugs, to which

Caldwell responded that he had drank approximately three to four beers and

taken two doses of NyQuil between 4 p.m. and 10 p.m. that day. Caldwell

blew into a portable breath test device which resulted in a 0.000% reading.

The officers requested to search Caldwell and his vehicle, and Caldwell

consented. Neither search recovered illegal contraband.

      The officers directed Caldwell to perform field sobriety tests, which

Caldwell failed. Subsequently, Caldwell consented to a blood draw at Titusville

Hospital, which was sent to NMS labs. Caldwell’s blood tested positive for

methamphetamine, Diazapam, amphetamine, Nordiazepam, Methadone, and

Zolpidem.

      On June 4, 2021, Caldwell proceeded to a non-jury trial and, after the

close of the Commonwealth’s evidence, moved for demurrer, arguing that the

                                     -3-
J-S03010-22



Commonwealth had failed to prove he was under the influence at the time he

operated the Silver Ford Explorer at 12:13 a.m, and that the Commonwealth

had failed to prove that Caldwell was in physical control of the Silver Ford

Explorer when the officers encountered him in the GetGo parking lot. The trial

court denied Caldwell’s motion.          Afterwards, Caldwell testified in his own

defense,5 and the Commonwealth re-called Officer Brooks as a rebuttal

witness.

       At the close of trial, the trial court convicted Caldwell of the above-

mentioned DUI offenses.          On August 6, 2021, the trial court sentenced

Caldwell to a period of 72 hours to 6 months in prison. Additionally, Caldwell

indicated that he intended to appeal, and filed a motion pending the outcome

of this appeal.      The trial court granted Caldwell’s motion and continued

Caldwell’s bail.

       Caldwell filed a timely notice of appeal and a court-ordered Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal. Caldwell now

raises the following claims for our review:

       1. Whether [] Caldwell’s conviction[s] for DUI . . . must be
       reversed, and his judgment of sentence in this regard must be
       vacated, when the Commonwealth failed to prove, beyond a
       reasonable doubt, that [] Caldwell operated his car when there
____________________________________________


5 Caldwell testified that he had purchased a “speedball” earlier in the day,
because he had been arguing with his girlfriend. A speedball is a concoction
of drugs, typically methamphetamine and heroin, that can be injected.
Additionally, he testified that he stopped at GetGo to buy a cigarettes, but he
was unable to get inside. Caldwell testified that, in his frustration, he decided
to take the speedball in the parking lot. However, the speedball was not what
he was used to, and he passed out in the back seat.

                                           -4-
J-S03010-22


      was any amount of Schedule I, II, or III Controlled Substance in
      his blood?

      2. Whether [] Caldwell’s conviction for DUI . . . must be reversed,
      and his judgment of sentence in this regard must be vacated,
      when the Commonwealth failed to prove, beyond a reasonable
      doubt, that [] Caldwell operated his car at a time when there was
      any amount of drug or combination of drugs in his blood?

      3. Whether [] Caldwell’s conviction[s] for DUI . . . must be
      reversed, and his judgment of sentence in this regard must be
      vacated, because the trial court erred in denying [] Caldwell’s
      [m]otion for [d]emurrer at the close of the Commonwealth’s case,
      when, even looking at the evidence in the light most favorable to
      the Commonwealth, the Commonwealth failed to prove, beyond a
      reasonable doubt, that [] Caldwell operated his car at a time he
      had any level of Schedule I, II, or III controlled substance in his
      blood?

Brief for Appellant, at 9-10.

      We address Caldwell’s claims together, as he does so in his brief. All of

Caldwell’s claims challenge the sufficiency of the evidence, for which we

adhere to the following standard of review:

      [W]hether[,] viewing all of the evidence admitted at trial in the
      light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying the above test, we
      may not weigh the evidence and substitute our judgment for the
      fact-finder. In addition, we note that the facts and circumstances
      established by the Commonwealth need not preclude every
      possibility of innocence. Any doubts regarding the defendant’s
      guilt may be resolved by the fact-finder unless the evidence is so
      weak and inconclusive that[,] as a matter of law[,] no probability
      of fact may be drawn from the combined circumstances. The
      Commonwealth may sustain its burden of proving every element
      of the crime beyond a reasonable doubt by means of wholly
      circumstantial evidence. Moreover, in applying the above test,
      the entire record must be evaluated and all evidence actually
      received must be considered. Finally, the finder of fact[,] while
      passing upon the credibility of witnesses and weight of the


                                     -5-
J-S03010-22


      evidence produced, is free to believe all, part or none of the
      evidence.

Commonwealth v. Gause, 164 A.3d 532, 540-41 (Pa. Super. 2017) (en

banc) (citation omitted).     Additionally, although the fact-finder may make

reasonable inferences from the testimony presented, the “inferences must

flow from facts and circumstances proven in the record, and must be of such

volume and quality as to overcome the presumption of innocence and satisfy

the [fact-finder] of an accused’s guilt beyond a reasonable doubt.”

Commonwealth v. Scott, 597 A.2d 1220, 1221 (Pa. Super. 1991). “The

trier of fact cannot base a conviction on conjecture and speculation and a

verdict [that] is premised on suspicion will fail even under the limited scrutiny

of appellate review.” Id. Our standard of review is de novo and our scope of

review is plenary.   Commonwealth v. Diamond, 83 A.3d 119, 126 (Pa.

2013).

      Caldwell argues that the Commonwealth’s evidence was insufficient as

a matter of law to sustain his DUI convictions. Brief for Appellant, at 16-17.

Caldwell contends that, in order to prove a DUI violation under subsections

3802(d)(1) and (2), the Commonwealth must prove that Caldwell was

impaired and in physical control of the vehicle.         Id. at 16-18.    Caldwell

acknowledges that the Commonwealth may use wholly circumstantial

evidence to satisfy the elements of DUI. Id. at 18. But, Caldwell asserts that

the Commonwealth must present “other objective evidence establishing the

timeframe   between     the    [defendant’s]   driving   and   the   [defendant’s]

intoxication.” Id. at 19-20.

                                      -6-
J-S03010-22



      DUI is defined, in relevant parts, as follows:

      (d) Controlled substances.--An individual may not drive,
      operate, or be in actual physical control of the movement of a
      vehicle under any of the following circumstances:

         (1) there is in the individual’s blood any amount of a:

            (i) Schedule I controlled substance, as defined in the
            act of April 14, 1972[], known as The Controlled
            Substance Drug, Device and Cosmetic Act;

            (ii) Schedule II or Schedule III controlled substance,
            as defined in The Controlled Substance, Drug, Device
            and Cosmetic Act, which has not been medically
            prescribed for the individual[]

                                   *    *    *

         (2) The individual is under the influence of a drug or
         combination of drugs to a degree which impairs the
         individual’s ability to safely drive, operate or be in
         actual physical control of the movement of the
         vehicle.

75 Pa.C.S.A. §§ 3802(d)(1)-(2) (emphasis added).

      We begin our analysis with the 12:46 a.m. GetGo parking lot encounter.

Initially, we agree that Caldwell was not in control of the vehicle at that time.

At trial, the trial court stated “the evidence does not establish [Caldwell] was

in control of the vehicle at the Get[G]o parking lot[.]” N.T. Trial, 6/4/21, at

78. Indeed, the police testified that they found Caldwell passed out, half-in

and half-out of the back seat of the vehicle, with both driver’s side doors open.

Id. at 10-11, 38-39. The officers further testified that it was difficult to rouse

Caldwell and that he was unsteady on his feet and slurring his words. Id. at

11-13, 38-39. Furthermore, the officers could not recall if the engine was on


                                       -7-
J-S03010-22



or had recently been running. See id. at 30. In addition, the record is devoid

of evidence that would establish where the vehicle’s keys were located,

whether the headlights were on, or any other specifics regarding the vehicle’s

operation. Thus, Caldwell was not in actual physical control of the vehicle at

12:46 a.m., and Caldwell’s convictions cannot stand based upon the 12:46

a.m. GetGo parking lot encounter.

      Next, we address the 12:13 a.m. encounter, when the police first

observed Caldwell’s Silver Ford Explorer during an unrelated traffic stop. The

trial court concluded that Caldwell was DUI at that time.      Id. at 78.   As

discussed below, we disagree, and conclude that the evidence, even in the

light most favorable to the Commonwealth, does not support this conclusion.

See Gause, supra.

      The officers observed the Silver Ford Explorer parked across the street

during an unrelated traffic stop at 12:13 a.m. N.T. Trial, 6/4/21, at 7-8. The

Silver Ford Explorer stayed there for approximately 30 seconds. Id. at 33.

At this time, both officers testified that they did not observe any signs of

impairment because they: (1) could not see into the vehicle; (2) were not

paying attention to the vehicle due to their involvement with the traffic stop;

and (3) did not observe any traffic violations. Id. at 32-33, 37, 42. At the

subsequent 12:46 a.m. GetGo encounter, Caldwell admitted to the police that

he had operated Silver Ford Explorer when the police observed it at the 12:13

a.m. encounter. Id. at 43. Additionally, Caldwell’s subsequent blood test




                                     -8-
J-S03010-22



revealed a cocktail of amphetamines and narcotics. Commonwealth Exhibit 2

(Toxicology Report), at 1-5.

       However, this evidence, even when coupled with the              lack of

paraphernalia or drugs located in the car,6 see N.T. 6/4/21, at 18, is not

enough to support Caldwell’s DUI convictions.      Our review of the record

reveals that none of the Commonwealth’s evidence establishes when Caldwell

took the drugs. Rather, there is a 30-minute gap between when the police

initially observed Caldwell’s vehicle at 12:13 a.m., and when they encountered

Caldwell in the GetGo parking lot at 12:46 a.m. Further, Caldwell made no

statements to the officers regarding when he took the drugs. Rather, the

Commonwealth’s evidence merely establishes that, at some point prior to the

12:46 a.m. encounter, Caldwell took the drugs and became impaired. Even

viewing the evidence in favor of the Commonwealth, this Court is still required

to speculate as to the timeline of events and, thus, we are constrained to

conclude that the Commonwealth presented insufficient evidence regarding

Caldwell’s alleged impairment at 12:13 a.m. Therefore, we conclude that the

Commonwealth failed to present sufficient evidence of Caldwell’s DUI

convictions. See Gause, supra; Scott, supra.




____________________________________________


6 The Commonwealth argues that the absence of this contraband necessitates
that Caldwell must have consumed the drugs prior to driving at 12:13 a.m.
Commonwealth’s Brief, at 10, 13-14. We disagree. As we discuss infra, the
Commonwealth’s evidence still requires speculation as to the timeline of when
Caldwell consumed the drugs. See Scott, supra.

                                           -9-
J-S03010-22



       In reaching this conclusion, we emphasize that the Commonwealth did

not present any expert testimony to establish a timeline based upon Caldwell’s

metabolite levels.7 Moreover, the Commonwealth did not introduce any other

evidence that would establish when Caldwell          took the drugs.       Cf.

Commonwealth v. Segida, 985 A.2d 871, 880 (Pa. 2009) (Commonwealth

proved impairment at time of driving where defendant caused vehicle

accident, and admitted to drinking at nearby club with 0.326 percent BAC);

Commonwealth v. LaBenne, 21 A.3d 1287, 1290-91 (Pa. Super. 2011)

(Commonwealth proved impairment at time of driving where police observed

defendant’s erratic driving, and defendant admitted to drug consumption prior

to driving, among other factors). Therefore, we cannot conclude, beyond a

reasonable doubt, that the Caldwell was impaired at 12:13 a.m. when the

officers first observed his vehicle. Accordingly, the Commonwealth presented

insufficient evidence to sustain Caldwell’s convictions. We reverse and vacate

the DUI convictions.

       Judgment of sentence reversed and convictions vacated.      Caldwell is

discharged.

____________________________________________


7 We are cognizant that expert testimony is not always necessary, nor is it an
element of these offenses. See Commonwealth v. Griffith, 32 A.3d 1231,
1238-39 (Pa. 2011) (expert testimony not mandatory in all DUI prosecutions,
but “in some cases . . . expert testimony may be helpful, or perhaps even
necessary”). Indeed, in a factual scenario such as the one before this Court,
expert testimony may have enabled the Commonwealth to meet its burden of
proof. See id. Nevertheless, the facts before this Court include nothing more
than those summarized above and, thus, we reverse and vacate Caldwell’s
convictions. See Gause, supra.

                                          - 10 -
J-S03010-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/26/2022




                          - 11 -